
	
		II
		111th CONGRESS
		1st Session
		S. 810
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish 4 regional institutes as centers of
		  excellence for research, planning, and related efforts to assess and prepare
		  for the impacts of climate change on ocean and coastal areas and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ocean and Coastal Adaptation Planning
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Oceans are a
			 major carbon sink and have absorbed nearly 50 percent of all anthropogenic
			 carbon dioxide emitted into the atmosphere since the beginning of the
			 Industrial Revolution.
			(2)The increased
			 absorption of carbon dioxide by the oceans due to rising greenhouse gas
			 emissions in the atmosphere has—
				(A)increased ocean
			 acidity, which negatively impacts the health of marine and coastal ecosystems
			 and resources; and
				(B)influenced the
			 important role oceans play in the global cycling of carbon, com­pound­ing the
			 effects of temperature change on the ability of ocean and coastal areas to
			 serve as carbon sinks.
				(3)Climate change
			 has contributed to sea levels rising 7 inches during the 20th century and
			 nearly 1.5 inches between 1993 and 2003.
			(4)Higher
			 atmospheric concentrations of greenhouse gases result in increased air
			 temperatures, which in turn lead to warmer ocean waters and resulting changes
			 in ecosystem dynamics.
			(5)Climate change
			 will greatly amplify risks to coastal populations, economies, and ecosystems
			 from—
				(A)saltwater
			 inundation of low-lying coastal regions;
				(B)more frequent
			 flooding due to storm surges;
				(C)shifts in plant
			 and animal species distributions; and
				(D)worsening beach
			 erosion from relative sea level rise and increased storm inundation.
				(6)Researching the
			 effects of climate change and ocean acidification on coastal environments and
			 the ways in which coastal communities must adapt to the challenges these
			 effects will bring is an essential component to the overall response to climate
			 change and greenhouse gas pollution.
			3.DefinitionsIn this Act:
			(1)AdministratorsThe
			 term Administrators means the Administrator of the National
			 Oceanic and Atmospheric Administration and the Administrator of the
			 Environmental Protection Agency.
			(2)InstituteThe
			 term Institute means each of the 4 Institutes for Ocean and
			 Coastal Adaptation to Climate Change and Ocean Acidification established under
			 section 4(a).
			4.Institutes for
			 ocean and coastal adaptation to climate change
			(a)EstablishmentThe
			 Administrators shall jointly establish 4 regional institutes, to be known as
			 Institutes for Ocean and Coastal Adaptation to Climate Change and Ocean
			 Acidification, at institutions of higher education in the United States.
			(b)PurposeThe
			 purpose of each Institute shall be—
				(1)to conduct
			 research, planning, and related efforts to assess, prepare for, and adapt to
			 the ongoing and expected impacts of climate change and ocean acidification on
			 ocean and coastal areas and resources, including the Great Lakes; and
				(2)to create centers
			 of excellence—
					(A)to document and
			 predict coastal and ocean effects of climate change and ocean acidification;
			 and
					(B)to serve as
			 principal national and international resources for technical expertise on
			 adaptation strategies, including the enhancement and preservation of ecosystem
			 and resource resilience, necessary for ocean and coastal areas to respond to
			 the impacts of climate change and ocean acidification.
					(c)Selection
				(1)LocationThe
			 Administrators shall jointly select 1 institution of higher education to serve
			 as an Institute in each of the following regions:
					(A)The Great Lakes
			 Region, which shall include Illinois, Indiana, Michigan, Minnesota, Ohio, and
			 Wisconsin.
					(B)The Northeast
			 Region, which shall include Connecticut, Delaware, Maine, Maryland,
			 Massachusetts, New Hampshire, New Jersey, New York, Rhode Island, and
			 Vermont.
					(C)The Southeast and
			 Gulf Coast Region, which shall include Alabama, Florida, Georgia, Louisiana,
			 Mississippi, North Carolina, Puerto Rico, South Carolina, Texas, Virginia, and
			 the Virgin Islands.
					(D)The Western and
			 Pacific Region, which shall include Alaska, American Samoa, California, Guam,
			 Hawaii, the Northern Mariana Islands, Oregon, and Washington.
					(2)ApplicationAn
			 institution of higher education seeking to be selected as an Institute shall
			 submit an application to the Administrators at such time, in such manner, and
			 containing such information as the Administrators may reasonably
			 require.
				(d)Grants for
			 InstitutesThe Administrators shall award a grant to each
			 institutions of higher education selected as an Institute to carry out the
			 purposes of the Institute.
			(e)ScheduleThe
			 Administrators shall—
				(1)not later than 9
			 months after the date of the enactment of this Act, begin accepting the
			 applications referred to in subsection (c)(2); and
				(2)not later than 90
			 days after the first date that applications are accepted under paragraph
			 (1)—
					(A)select each
			 institution of higher education to serve as an Institute; and
					(B)award a grant to
			 each such institution, as authorized under subsection (d).
					5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
